Title: Memorandum from Edmund Randolph, [29 June 1801]
From: Randolph, Edmund
To: Madison, James


[29 June 1801]
 
[Enclosure]
Questions propounded by James Madison Esqr

1.Where lands are brought into Hotchpot, is the value of them to be taken at the time of the advancement or of the dividend?
2.Does the bequest of negroes and other personal estate in the will “to his children” exclude the representatives of those deceased between the date of the will and the death of the testator. This question may perhaps be involved in some one of those already sent; but it being a material one it is thought best to make it more specific.
3.The testator held one fourth of a valuable mill in partnership with three sons, one of whom died intestate leaving a number of children mostly underage. The descent of this ¼ under the law and the will, multiplies the reasons for bringing about a sale of the property, as soon as possible. In what mode can this be effected with most dispatch & due validity. Will the county court decree it, in case of a suit by a creditor of the partnership? must a petition of the surviving partners and all others now interested accompany the suit?, and in what stage? must the suit originate in equity, or will one originating at law admit a Chancery interposition & at what stage? Is the dignity of the debt demanded material, or must other debts bearing a sufficient proportion to the value of the property, be suggested or shewn?

